957 So. 2d 697 (2007)
David NORMAN, Petitioner,
v.
FLORIDA PAROLE COMMISSION, Respondent.
No. 1D06-4112.
District Court of Appeal of Florida, First District.
May 21, 2007.
David Norman, pro se, Petitioner.
Bradley R. Bischoff, Assistant General Counsel, Florida Parole Commission, Tallahassee, Attorneys for Respondent.
PER CURIAM.
Petitioner seeks a writ of certiorari overturning the circuit court's denial of a *698 petition for writ of mandamus and the imposition of a lien on his prisoner account. We find his argument is without merit and deny the petition without comment. We also deny his request to quash the order of indigency, as it was not properly presented below.
There is nothing in the record to indicate that Petitioner requested relief from the lower court's imposition of a lien on his prisoner account. "In order to be preserved for further review by a higher court, an issue must be presented to the lower court and the specific legal argument or ground . . . must be part of that presentation." Tillman v. State, 471 So. 2d 32, 35 (Fla.1985). We have recently held that a proper motion is required in the lower court before we will consider an argument regarding whether a lien on a prisoner trust account was erroneously imposed. See Kemp v. McDonough, 955 So. 2d 635 (Fla. 1st DCA 2007).
PETITION DENIED.
KAHN, POLSTON and THOMAS, JJ., concur.